Citation Nr: 0614399	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from December 1945 to April 
1947 and from September 1947 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003, decisions of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

In July 2004, the veteran indicated that he was satisfied 
with the 10 percent evaluations for his service connected 
calluses of the right and left feet, and that he wished to 
withdraw his portion of his claim.  Therefore, this issue is 
not before the Board.  38 C.F.R. § 20.204.

The veteran also requested a video conference hearing in July 
2004.  A hearing was scheduled for March 2005, but the 
veteran withdrew his hearing request that same month and 
requested that his appeal be sent to the Board.  Therefore, 
the Board will proceed with consideration of the veteran's 
appeal. 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.  

2.  The veteran's service connected disabilities include 
chronic undifferentiated type schizophrenic reaction, 
currently rated as 50 percent disabling; the residuals of an 
injury to muscle group XI, the right heel, currently rated as 
30 percent disabling; calluses of the left foot, evaluated as 
10 percent disabling; calluses of the right foot, evaluated 
as 10 percent disabling; and hepatitis, evaluated as zero 
percent disabling.  The combined disability evaluation is 70 
percent.  

3.  The veteran has an 8th grade education and has had 
employment experience as a truck driver.

4.  The veteran's service connected disabilities preclude 
employment for which his education and occupational 
experience would otherwise qualify him.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19, 4.25 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The governing regulations provide that a total disability 
rating based on individual unemployability due to service- 
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2005).  In other words, "unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  38 C.F.R. § 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

Accordingly, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  However, the 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough, as a high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question to be 
answered in TDIU cases is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, supra.

In this case, the veteran is service connected for chronic 
undifferentiated type schizophrenic reaction, currently rated 
as 50 percent disabling; the residuals of an injury to muscle 
group XI, the right heel, currently rated as 30 percent 
disabling; calluses of the left foot, evaluated as 10 percent 
disabling; calluses of the right foot, evaluated as 10 
percent disabling; and hepatitis, evaluated as zero percent 
disabling.  The combined disability evaluation, for 
compensation purposes, is 70 percent.  38 C.F.R. § 4.25.  

The schedular criteria for a TDIU, as required by 38 C.F.R. 
§ 4.16(a), are met in this case.  Therefore, the Board will 
now consider whether or not the veteran's service connected 
disabilities cause him to be unemployable.  

The veteran's October 2003 Application for Increased 
Compensation Based on Unemployability states that he was born 
in January 1927.  He last worked in November 1983, at which 
time he had been employed as a truck driver for 13 years.  
The veteran indicated that the highest level of education he 
had completed had been the 8th grade.  

The medical evidence includes private treatment records from 
the veteran's podiatrist dated from 1995 through 2003.  The 
2003 records show that the veteran received treatment on a 
regular basis for his calluses.  

The veteran was afforded a VA examination of his feet and of 
the residuals of the injury to Muscle Group XI in December 
2003.  The veteran denied any long-term sequelae related to 
the injury to his right lower leg.  He stated that the scar 
would become itchy and scaly at times, without recurrent 
breakdown or crusting of the skin.  The veteran had never 
noticed any weakness about the ankle, and denied problems 
working the pedals when driving or going up or down stairs 
due to the injury.  The veteran did believe that he might 
have problems if he drove too much.  

The examiner stated that there had been little change to the 
veteran's calluses since the previous examination in October 
2002.  The veteran complained of significant pain in the 
soles of his feet.  Standing for 10 to 15 minutes would cause 
a burning sensation, which became worse if he walked.  The 
symptoms would improve on sitting.  At rest, there were no 
problems except for numbness.  The pain was primarily in the 
balls of the feet in the region of the metatarsal heads, and 
the veteran rated it as 8/10 in intensity.  This pain would 
be improved to 5/10 for a few weeks after having the calluses 
shaved.  

There was no weakness of the feet, but there was fatigability 
and lack of endurance.  The impact of the calluses and foot 
condition on his usual activities would limit him to standing 
and walking for only short periods before he needs to sit 
down because of burning discomfort and pain.  The veteran 
told the examiner that he had left his truck driving job due 
to his feet, back problems, and his nerves.  

On examination, the scar of the right leg was sensitive to 
the touch.  There was satisfactory range of motion of the 
ankles.  There was no significant muscle loss in the right 
lower extremity, and there was no weakness of dorsiflexion or 
plantar flexion of the foot at the ankle or toes.  The 
veteran's calluses had recently been shaved, but there was 
pain with compression of the metatarsal heads.  There was no 
weakness of the feet or ankles.  The impression was muscle 
and soft tissue injury of the right lower leg, skin graft 
wound of the right lower leg, bilateral callosities, and 
status post hepatitis without significant residuals.  

The examiner stated that the veteran's service connected 
hepatitis had no impact on his employability, and that there 
was no history of a persistent or active disease.  

The veteran reported that he had last worked in 1984, as a 
truck driver.  He had stopped this work due to the 
combination of his foot and back disabilities and "nerves."

The examiner further stated that the service connected 
calluses would interfere with physical employment or 
employment where he would have to be on his feet for any 
length of time.  However, they would not prevent the veteran 
from performing some type of sedentary work where he could 
remain seated for most of the time.  Finally, the examiner 
noted other nonservice connected factors affected the 
veteran's employability, and that his psychiatric impairment 
would be reviewed by another examiner.  

The veteran was also afforded a VA psychiatric examination in 
October 2003.  He was noted to be 76 years old and living 
alone.  He had been married for 48 years until his wife died 
two years previously.  The veteran had retired in 1984 after 
driving a truck for a paving company for 13 years.  His prior 
work experience also involved truck driving.  

The veteran informed the examiner that he was seeking an 
increased evaluation not because of his psychiatric problems, 
but because of ongoing physical problems that primarily 
impact his feet and back.  He reported that his feet left him 
dependent on his adult children to assist him in shopping and 
maintaining his home.  He could prepare his own meals, but 
tried to stay off his feet.  

When questioned about his psychiatric symptomatology, the 
veteran said that he was frustrated with his physical 
problems, but he denied any emotional or behavioral distress 
from a psychological or psychiatric perspective.  The only 
symptom he admitted was a problem with his sleep, but he said 
this was mostly due to his back problems.  

On examination, the veteran denied any of the major 
symptomatology that would be associated with a clinical 
depression.  There was no evidence of delusional ideations, 
hallucinatory perceptions, difficulty with impulse control, 
or cognitive preoccupation.  He presented as an individual of 
a least average intelligence with good judgment and 
reasoning.  

The examiner saw no evidence for anything other than an 
appropriate age-related cognitive decline.  The veteran was 
believed capable of dealing with all financial resources and 
decisions.  The examiner added that there was no reason to 
change the prior diagnosis of schizophrenia, undifferentiated 
type, and specifically found that there was no basis for a 
diagnosis of post-traumatic stress disorder.  The veteran's 
score on the Global Assessment of Functioning (GAF) scale was 
65, which would equate to some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well.  

The examiner added, however, that he saw no basis for 
changing the veteran's current rating.

The record shows that the veteran has a very limited 
education and has always worked as a truck driver.  Although, 
a VA examiner found that the physical disabilities would not 
preclude sedentary employment, the veteran has no 
occupational experience in such work.  His education would 
also not appear to qualify him for such employment.  

Employment as a truck driver would require the use of his 
feet.  The record shows that when he last attempted 
employment as a truck driver his psychiatric disability also 
interfered with this employment.

The opinions in this case are not entirely clear and 
consistent, but they do place the evidence in at least 
equipoise on the question of whether the service connected 
disabilities preclude employment for which the veteran would 
otherwise be qualified.  Resolving reasonable doubt in the 
veteran's favor, the Board grants the claim for TDIU.


ORDER

A TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


